PER CURIAM.
Aeeirmed.
This is the second appeal in this case. In the *134first, Helgesson v. Frank, 17 Or App 133, 521 P2d 16 (1974), the issue involved the authority of the executrix of the Beatrice Frank estate to. sell approximately 20 acres of the estate’s real property without court approval. The executrix had an earnest money agreement to sell the property for $55,000. One of the heirs objected. The trial court believed that it had no jurisdiction to approve or disapprove the proposed sale by the executrix. On appeal by the objecting heir, this court reversed, holding that the probate court did have authority to approve or disapprove the sale. The case was remanded for the trial court to make such determination regarding the sale.
On the remand the probate court held that the sale for $55,000 was “precipitous,” “not in the best interest of the estate,” and that the sales price was inadequate. As usual in valuation cases, there was a substantial variation in the values placed on the property by the various appraisers. There was also substantial evidence that other similar property in the area. was selling in excess of the sale price of $55,000. We have examined the record and we cannot say that the probate court acted improperly in disallowing the sale to plaintiff.
Affirmed.